Citation Nr: 1611728	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-32 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for dermatitis (claimed as sweet's syndrome).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from November 1961 to October 1963. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2007, May 2008, and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In the January 2007 and May 2008 rating decisions, the RO declined to reopen the Veteran's claim of service connection for a skin disorder.  In the October 2008 rating, the RO granted service connection for dermatitis and assigned a 30 percent rating, effective August 2006.  The 30 percent rating was continued in an April 2009 rating decision.  

In November 2011, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In April 2012, the Board remanded the Veteran's service connection claim for conjunctivitis of the eyes and his increased rating claim for dermatitis.  While on remand, the RO granted service connection for conjunctivitis of the eyes in an August 2014 rating decision.  This is full grant of the benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, the only remaining issue on appeal is the increased rating claim for dermatitis.  

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

Throughout the appeal period, the Veteran's dermatitis did not involve more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, nor is there constant or near constant systemic therapy for the past 12-month period.
CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent dermatitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7800-7806, 7813 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in November 2006, December 2007, and March 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's claim for a higher rating for his dermatitis, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id.; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for dermatitis has already been granted, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran appropriate VA examinations-most recently in April 2014.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the functional impact of the Veteran's skin disorder.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the April 2014 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Under Diagnostic Code 7806, dermatitis or eczema, provides that a 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  The next higher rating, a 30 percent rating, is warranted when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

The Board notes that rating criteria for skin disabilities were revised after VA received the Veteran's claim, effective October 23, 2008.  The revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008); see also 77 Fed. Reg. 2909 (Jan. 12, 2012) (correcting the applicability-date language for the revised rating criteria for scars).  The RO evaluated the Veteran's skin disorder as dermatitis or eczema under Diagnostic Code 7806.  See 38 C.F.R. § 4.118.  The Board notes that the change in the law did not impact Diagnostic Code 7806, the relevant code section in this case.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

The Veteran contends that his dermatitis warrants an initial rating in excess of 30 percent.  

By way of background, the RO awarded service connection for dermatitis in an October 2008 rating decision.  It assigned an initial 30 percent rating, effective August 2006.  The Veteran appealed the initial rating assigned.  

In July 2006, the Veteran's treating dermatologist submitted a letter regarding his claimed skin condition.  He indicated that the Veteran had a history of: 

intermittent but chronic rash since 1962.  He has been labeled with the diagnosis of Lupus and Sweet's Syndrome in the past.  We have found it difficult to label him with a specific diagnosis after doing multiple biopsies over the last few years.  Currently, we are treating him chronically with topical steroids and hydroxychloroquine, which requires eye exams and lab work to monitor for drug toxicity, and his disease is relatively well controlled.

In conjunction with his claim for service connection, the Veteran was afforded a VA examination in August 2008, during which he reported a history of skin rashes.  The Veteran reported use of medications for treatment, hydroxychloroquine, Dapsone, penicillin, and prednisone.  As for the Prednisone, the Veteran was treated with Prednisone tapers whenever he has a flare and the tapers were in the following amounts: 40 mg times three days, 30 mg times three days, 20 mg times three days and 10 mg times three days.  The Dapsone was prescribed from May 2008 to June 2008, but was discontinued due to its side effects.  The examiner noted that the Veteran continues to experience flares with chronic lesions on his body.  Additionally, when he experiences flares, he also has fevers and sweats.

Physical examination revealed "scattered erythematous papules on the patient's face, scalp, trunk and extremities.  Approximately 30% of the exposed areas are affected.  Approximately 40% of the entire body is affected.  There is no scarring.  There is no disfigurement.  There is no acne.  There is no chloracne."  The examiner diagnosed dermatitis, not otherwise specified due to inconclusive pathology over the years.  She noted that the Veteran's skin condition does not affect his ability to perform his occupational tasks except when he experiences a flare-up and must go home.  The examiner indicated that the Veteran's skin condition does not impact his ability to perform activities of daily living unless he experiences and outbreak and becomes very fatigued.  

From September 2008 to October 2008, the Veteran was prescribed doxycycline.  He recent had a significant flare causing lesions around the eyes and ears.  They were itchy, but the condition improved.  Today, he notes that he had intermittent breakouts and most recently had a significant flare.  He noted some new lesions around the eyes and around the ears.  He described them as very itchy.  In 2009, his symptoms were treated with doxycycline for six weeks.   

A February 2009 note from the Veteran's treating clinician notes that he has been treated with antibiotics for the last 3 months to treat his skin breakouts and joint pain.  

In March 2011, the Veteran was afforded another VA skin examination.  The Veteran reported intermittent flares of scattered, small, red, itchy, and painful bumps.  They occur on his face and body.  He endorsed multiple flares per year, but even after the flares end, he usually has some active lesions present at all times.  The examiner noted that the Veteran's skin condition is treated with multiple medications, including Dapsone, penicillin, Prednisone, and Plaquenil.  In the past 12 months, he took doxycycline 100 mg b.i.d. prescribed a 30-day amount for flares (last filled in January 2011).  He also was given an oral Prednisone taper, starting at 20 mg, then tapering to 10, then 5 over a 15-day course.  He endorsed some flu-like symptoms when taking doxycycline.  He denied any use of topicals. 

Physical examination of the Veteran revealed the following:

a 5 mm, red, slightly crusted papule on the forehead.  There are numerous small (2 to 3 mm), red papules on the lower legs and elbows.  Some papules are pseudo-spiculated, and many are slightly excoriated.  Less than l of exposed skin is affected.  Approximately 1% of the entire body is affected.  There is no disfigurement or scarring.  There is no acne or chloracne.  No diagnostic tests were done today.  No color photos were taken.

The examiner noted that the Veteran's skin condition does not impact his activities of daily living other than he avoids sun exposure.  He is retired due to disability.  

In April 2014, the Veteran was afforded another VA skin examination, during which he reported continued flares of individual or patches of red, itchy, and sore lesions.  These occur anywhere on the body-including on face and around eyes.  The examiner diagnosed eczematous dermatitis, but noted that past diagnoses have included discoid lupus erythematosus (DLE), pityriasis lichenoides et varioliformis acuta (PLEVA), chronic lymphoid papulosis and Sweet's syndrome. 

Physical examination showed no scarring on the head, face, or neck.  The examiner noted that the Veteran's dermatitis currently covers less than 5 percent of his total body area, and is not present on his exposed areas.  The Veteran exhibited a few scattered mildly excoriated small, pink papules on torso and arms.  His face was clear, and there were no skin lesions around eyes.  He had some excoriated thin erythematous plaques by right hip and right upper thigh.  The examiner noted no scarring or disfigurement.  Additionally, the examiner found no evidence of systemic manifestations of the Veteran's skin condition.  In the last 12-month period, he used topical corticosteroids and other topical medications for 6 weeks or more, but not constant.  The Veteran did not have any debilitating episodes due to his skin condition, but noted when he has a flare, he gets conjunctivitis of the eyes.  He reported not working due to his disability, and the functional impairment due to his skin condition is that he does not like to go out in public because he is self-conscious.

Ultimately, the examiner indicated that although the Veteran had past diagnoses including DLE, PLEVA, chronic lymphoid papulosis and Sweet's syndrome, his symptoms today are not consistent with those diagnoses.  The examiner noted that the Veteran was on Plaquenil/hydroxychloroquine 200 mg bid in 2006, but not constantly or near constantly for a 12 month period.  This was also confirmed by an attending dermatologist.  

During the appeal period, private and VA treatment records showed treatment for the Veteran's skin condition.  The Veteran had periodic flare-ups with notations of rashes, and red, raised, and painful lesions.  He was treated with Plaquenil/hydroxychloroquine, which is an antiparasitic and immunosuppressant, and Dapsone, which is an antibiotic and anti-inflammatory.  In addition, he had periods of treatment with penicillin and Prednisone-treating clinicians noted that this treatment was "intermittent."  These drugs did not show any significant improvement of the Veteran's symptoms.  He described flare-ups on his back, chest, arms, legs, and face.  He had occasional treatment with topical medications.  These records, however, do not show his condition covers more than 40 percent of his total body or more than 40 percent of his exposed areas.  

Upon careful review of the evidence of record, the Board finds that a rating in excess of 30 percent for dermatitis is not warranted.  In other words, the preponderance of the evidence is against the Veteran's claim.  

First, although the Veteran has had numerous diagnoses related to his skin condition, he is only in receipt of service connection for his dermatitis.  Only during one examination has the Veteran have the Veteran's symptoms come close to warranting a higher, 60 percent rating.  As noted above, during the August 2008 VA examination, the Veteran's skin condition covered approximately 40 percent of his entire body.  The rating criteria are specific.  The only way the Veteran would be entitled to a higher rating is if his dermatitis covered more than 40 percent of the entire body or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Here, the most probative evidence of record does not show that he meets, or nearly approximates the criteria for the higher, 60 percent rating.  Moreover, the clinical evidence of record shows that the Veteran's skin symptoms fit squarely within the criteria for a 30 percent rating-namely because he uses systemic therapy for treatment more than 6 weeks, but less than constant in the last, 12-month period.  

The Board has considered the Veteran's lay testimony as to the severity of his skin condition, and he is certainly competent to describe the location and areas of his body where he has lesions/rashes/outbreaks.  He is not, however, competent to state that his systemic symptoms (constipation, diarrhea, etc.) are manifestations of his skin disorder and/or medication for treatment of his skin disorder, nor has he submitted evidence from his private, treating professionals showing evidence to support a higher rating.  Additionally, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence of record.  Both the lay and the medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating for his eczema, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation at any time during the appeal period, as explained and discussed above.

Ultimately, the Board finds that at no time during the appeal period has the clinical evidence of record shown that his skin condition covers more than 40 percent of his entire body or more than 40 percent of his exposed areas, nor is there evidence of constant or near constant systemic therapy (such as corticosteroids or other immunosuppressive drugs) in the past 12-month period.  Thus, the higher, 60 percent rating is not warranted.  

In sum, the criteria for a higher rating during the period on appeal are not met.  As the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. §5107(b).

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected dermatitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's dermatitis with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  The Veteran primarily reports pain, itching, soreness, and embarrassment of his skin condition.  Systemic symptoms reported by the Veteran have not been conclusively associated with his dermatitis, and his service connection claims for disorders such as rheumatoid arthritis, lupus, and other auto-immune diseases have been specifically denied by the RO.  Thus, the 30 percent rating under Diagnostic Code 7806 during the timeframe on appeal is specific for such symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for recurrent conjunctivitis.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions. 

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that at no time during the appeal period has the Veteran contended he is unemployable due to his service-connected dermatitis.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected dermatitis has a profound effect on his ability to work in and of itself.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for dermatitis is denied.  



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


